IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DOMUSIMPLICIS, LLC T/A IPASTA,           : No. 99 MAL 2019
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENNSYLVANIA LIQUOR CONTROL              :
BOARD,                                   :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of July, 2019, the Petition for Allowance of Appeal is

DENIED.